EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Justin Murray on 6/27/22.
The application has been amended as follows: 

Claim 1 is amended to recite:
A method of online control of a slag-forming process of gasification of a carbonaceous solid fuel, in a gasification reactor with supply of a gasifying agent and a moderator, the method comprising the steps of: 
a) defining the quantity of a product gas to be produced by the gasification process; 
b) conducting an online solid fuel analysis on a solid fuel sample taken prior to entry of the solid fuel into the gasification reactor by means of an online solid fuel analyzer to determine an ash content and an ash composition of the solid fuel prior to entry into the gasification reactor; 
c) reading out operating data of the gasification reactor by means of a process control system; 
d) processing the data from the online solid fuel analysis and the operating data of the gasification reactor in a process model to ascertain an operating point of the gasification reactor while simultaneously achieving a product gas quantity defined, wherein the process model:
i. determines an operating temperature of the gasification reactor based on the ash composition ascertained by the online solid fuel analysis in order to enable essentially complete outflow of slag out of the gasification reactor, wherein the operating temperature corresponds to a calculated ash liquidus temperature; 
ii. determines a required mass flow rate of solid fuel based on the ash content ascertained by the online solid fuel analysis; and 
iii. determines a required mass flow rate of gasifying agent and moderator based on operating data of the gasification reactor; and 
e) adjusting the operating point of the gasification reactor by means of the process control system for control of the gasification process.

Claim 6 is amended to recite:
	The method according to Claim 1, wherein the operating temperature of the gasification reactor is calculated on the basis of a thermodynamic model for determination of the ash liquidus temperature as a function of the ash composition

Claim 18 is amended to recite:
	A computer program 

Claim 19 is cancelled.

The following is an examiner’s statement of reasons for allowance: The closest available prior art is the Santos Graca ‘783 reference cited herewith. Santos Graca discloses a gasification method in which ash content is measured online and utilized the determine operating conditions for the system to optimize products much like the instant invention. However, while slag would inevitably form in a system such as Santos Graca, the production of slag and accounting for it are not specifically taught. Kwong ‘390 discloses calculating slag liquidus temperature but without the recognition of slag in Santos Graca, there is no motivation for one of ordinary skill in the art to modify Santos Graca to use the ash composition ascertained by the online fuel analysis to determine an ash liquidus temperature and using it as the operating temperature of the gasifier as amended above. The application is consequently allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725